DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 12, the prior art does disclose or render obvious a first transparent layer, a reflective layer reflecting projected video light, a second transparent layer disposed opposite to the first transparent layer with respect to the reflective layer so as to make a background visible therethrough; wherein the reflective layer has a plurality of slant reflective surfaces, each of the slant reflective surface being slant to a reference surface that is a surface of the first transparent layer opposite to the reflective layer; wherein each of the slant reflective surfaces is provided with a concavo-convex and is formed in a stripe shape when seen from a normal direction of the reference surface; and wherein the slant reflective surfaces are formed so as to have randomly variable angles to the reference surface, the angle changing with random variations in a certain amount of range with respect to a certain central angle.
With respect to claims 1 and 12, the closest prior art of record, Lou (CN 104298063 A), discloses a transparent screen comprising a first transparent layer (see 4), a reflective layer (see 5) reflecting projected video light, a second transparent layer (see 6) disposed opposite to the first transparent layer (see 5) with respect to the reflective layer (see 5) so as to make a background visible therethrough; wherein the reflective layer has a plurality of slant reflective surfaces (see the surfaces of 5), each of the slant reflective surface being slant to a reference surface that is a surface of the first transparent layer opposite to the reflective layer (see the backside of 5); wherein each of the slant reflective surfaces is provided with a concavo-convex (see the concavo-convex of 5) and is formed in a stripe shape when seen from a normal direction of the reference surface;
However, Lou does not disclose wherein the slant reflective surfaces are formed so as to have randomly variable angles to the reference surface, the angle changing with random variations in a certain amount of range with respect to a certain central angle.
Claims 2-10 and 13-17 are allowed as they depend from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882